internal_revenue_service number release date index number ------------------------ --------------------------- ------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------ telephone number -------------------- refer reply to cc psi b04 plr-154333-04 date september re ------------------------ legend taxpayer ------------------------ --------------------------------- trust ---------------------------------------------- date ----------------------- date -------------------------- year ------ year ------ x --------------------------------------------------------------------------------------- law firm ------------------------------- partner ----------------------- accountant -------------------------------------------------------- accountant ------------------- dear -------------- this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst_exemption under sec_2642 of the internal_revenue_code according to the facts submitted taxpayer met with partner of law firm concerning taxpayer’s estate_planning at which the creation of a gst exempt trust was discussed on date in year taxpayer created trust for the benefit of his spouse children and descendants on date taxpayer transferred x to trust it is represented that partner believed accountant was to prepare taxpayer’s year plr-154333-04 federal gift_tax_return form_709 united_states gift and generation-skipping_transfer_tax return and allocate taxpayer’s gst_exemption to the transfer to trust in year accountant discovered that accountant had inadvertently failed to prepare taxpayer’s federal gift_tax_return and therefore taxpayer’s gst_exemption had not been allocated to trust sec_2601 imposes a tax on every generation-skipping_transfer within the sec_2631 as in effect for decedents dying before date meaning of subchapter_b a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip provides that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except plr-154333-04 in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to allocate his available gst_exemption to trust the allocation will be effective as of date and the gift_tax value of the transfer to trust will be used in determining the inclusion_ratio with respect to trust the allocation of taxpayer’s gst_exemption should be made on a form_709 and filed with the internal_revenue_service center in cincinnati a copy of this letter should be forwarded to the internal_revenue_service cincinnati service_center - stop cincinnati oh for association with the form_709 this ruling does not extend the time to file the form_709 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-154333-04 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures cc copy for sec_6110 purposes copy of this letter
